Citation Nr: 0740226	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-02 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for panic disorder with agoraphobia and generalized anxiety 
disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for co-existing skin disabilities of eczema and sarcoid 
lesions.

3.  Entitlement to a compensable initial rating for anemia. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1981 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted service connection for the 
disabilities listed above and assigned initial evaluations 
with which the veteran filed timely notices of disagreement.

The veteran's April 2004 notice of disagreement also included 
the issue of service connection for a heart murmur.  However, 
she indicated on her subsequent VA Form 9, Substantive 
Appeal, that she wished to appeal only the anxiety and skin 
disorders.  Therefore, entitlement to service connection for 
a heart murmur is not on appeal. 

The issue of a compensable initial rating for anemia is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's panic disorder with agoraphobia and 
generalized anxiety disorder is manifested primarily by panic 
attacks, which occur on average between once a week and two 
to three times a week.

2.  The evidence does not show that the veteran's panic 
disorder with agoraphobia and generalized anxiety disorder 
causes impaired judgment or abstract thinking, memory 
problems, obsessive behaviors, psychotic disturbances, or 
other symptoms on a par with the level of severity 
exemplified in these manifestations.  

3.  The veteran's co-existing skin disabilities of eczema and 
sarcoid lesions are manifested by complaints of itching and 
shedding requiring the use of topical corticosteroids, with 9 
percent of the whole body affected, or 6 percent of the 
exposed areas of the body affected.  

4.  The evidence does not show that the veteran's co-existing 
skin disabilities affect 20 percent or more of her body, or 
that systemic therapy such as corticosteroids or other 
immunosuppressive drugs has been required.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
panic disorder with agoraphobia and generalized anxiety 
disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.129, 4.130, 
Diagnostic Code 9412 (2007).

2.  The criteria for a rating in excess of 10 percent for co-
existing skin disabilities of eczema and sarcoid lesions are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7806 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2005, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for higher initial ratings; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  While the 
veteran was not instructed to "submit any evidence in her 
possession that pertains to the claim," she was advised to 
notify VA of any information or evidence in support of her 
claim that she wished VA to retrieve for her.  Although by 
the nature of her claims (a disagreement with the initial 
rating), this notice was delivered after the first denial of 
the claims, the AOJ subsequently readjudicated the claims 
based on all the evidence in June 2005, without taint from 
prior adjudications.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  In 
March 2006, the veteran was provided with additional notice 
on how disability ratings are established.  She responded in 
April 2006 that she received the notice and had nothing 
further to submit.  Thus, the evidence shows that the veteran 
was not precluded from participating effectively in the 
processing of her claims and the late notice did not affect 
the essential fairness of the decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to her claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with her claims.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  In view of the number of atypical 
instances, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 




Panic Disorder

By rating decision dated in February 2004, the AOJ 
established service connection for depression with panic 
episodes, assigning a noncompensable rating.  The veteran 
filed a timely appeal of that rating.  In December 2004, the 
rating was increased to 30 percent, effective the date of the 
grant of service connection.  The AOJ recharacterized the 
disability as panic disorder with agoraphobia and generalized 
anxiety disorder in its June 2005 supplemental statement of 
the case, based on current medical evidence.  The veteran now 
seeks a rating in excess of 30 percent for her disability.  

Under the rating criteria for mental disorders, the next 
higher, 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9411.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name. Id.

It is noted that the "such symptoms as" language of the 
diagnostic code listed above means "for example" and does 
not represent an exhaustive list of symptoms that must be 
found before granting the rating of that category.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, 
as the Court also pointed out in that case, the list of 
examples "provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

During the course of the appeal, the veteran has undergone 
two VA examinations.  She has not received treatment for her 
service-connected psychiatric disorder.  See personal 
statements in the March 2005 VA examination and the April 
2006 VCAA notice response.

At her November 2003 VA examination, the veteran described 
her symptoms as a low and irritable mood, especially during 
times of stress.  She also reported having panic attacks 
about once a week, which manifested by episodes of 
tachycardia, or a rapid heart beat.  These attacks made her 
fearful of dying and reluctant to leave her home by herself, 
for fear of having symptoms and not being near help.

Objective examination revealed a slight anxiousness and 
depression.  Otherwise, however, the veteran was noted to be 
oriented to person, place, and time, without evidence of 
gross cognitive impairment.  Her judgment and insight were 
intact.  Her speech was normal.  There was no finding of 
obsessive or ritualistic behavior.  She was not delusional or 
hallucinatory; nor was she suicidal or homicidal.  

The veteran's March 2005 VA examination revealed similar 
findings.  Her main symptom continued to be panic attacks.  
She reported that they were occurring roughly ten times per 
month.  She continued to report symptoms of agoraphobia, or 
the fear of going outside of her home.  She no longer had 
symptoms of depression however.  

The examining physician found the veteran to have a normal 
affect and mood.  Her appearance and hygiene were 
appropriate.  She was oriented in all spheres and displayed 
no problems with communication or speech.  Judgment and 
abstract thinking were normal, and there was no evidence of 
hallucinations or delusions.  The veteran's memory was 
intact.  In all, the main symptom was the panic attacks, 
which were somewhat more frequent than previously reported. 

Treatment records from the veteran's cardiologist are of 
record, and show that from her separation through August 
2003, the veteran experienced heart palpitations, not due to 
a heart pathology.  Specifically, in September 2002, her 
tachycardia was related to anxiety attacks.  In November 
2002, it was related to spicy food.  In April 2003, the 
veteran reported almost daily palpitations, but by August 
2003, she reported only occasional symptoms.  She reported 
that it was not limiting her daily lifestyle.  

Based on all the evidence of record, the criteria for a 
rating in excess of 30 percent have not been met.  The 
veteran's primary symptom relative to her service-connected 
psychiatric disorder is panic attacks, which occur on average 
between once a week and two to three times a week.  Although 
the 50 percent rating category contemplates panic attacks 
"more than once a week," that listed symptom cannot be 
viewed in isolation of the remaining symptoms in that 
category.  See Mauerhan v. Principi, supra.  

The 50 percent category also speaks to difficulties in 
cognitive impairment, to include understanding complex 
commands and the world around the patient.  It also 
contemplates disturbances in speech and communication, to 
include impaired judgment, impaired thinking, and memory 
problems.  None of these is in evidence in this veteran's 
history.  Therefore, without further symptomatology 
accompanying the occasionally more than weekly panic attacks, 
this higher, 50 percent, rating is not warranted.  

The symptoms contemplated by the 70 or 100 percent categories 
also are not demonstrated by this record.  The evidence shows 
that the veteran has not experienced psychotic symptoms, such 
as hallucinations or delusions.  She is not suicidal or 
homicidal.  She is in control of her behavior and fully aware 
of her surroundings.  

Based on the entirety of the record, the preponderance of the 
evidence is found to be against the veteran's claim; 
therefore, the benefit of the doubt provision does not apply.  
The veteran's psychiatric disability is appropriately rated 
as 30 percent disabling.  

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether she is entitled to higher evaluations for 
separate periods based on the facts found during the appeal 
period.  As the veteran's psychiatric disability has remained 
relatively stable during the course of the appeal, staged 
ratings are not appropriate. 

Skin Disability 

Service connection for eczema was granted by rating decision 
dated in February 2004, effective in October 2002.  The 
initial evaluation was set at 10 percent.  The veteran filed 
a timely appeal with respect to this rating.  In June 2005, 
the disability was recharacterized as co-existing skin 
disabilities of eczema and sarcoid lesions.  

Eczema is rated under 38 C.F.R. § 4.118, DC 7806 (2007).  
That code provides for the next higher, 30 percent, 
evaluation when 20 to 40 percent of the entire body, or 20 to 
40 percent of exposed areas, are affected, or; when there is 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  

The maximum rating of 60 percent is warranted for eczema with 
more than 40 percent of the entire body or more than 40 
percent of exposed areas are affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  

DC 7806 alternatively provides that the disability can be 
rated as disfigurement of the head, face, or neck (DC 7800) 
or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.   In this case, because the 
veteran's disability has been shown to be intermittent, it is 
more appropriate to rate it based on its dermatological 
manifestations, which have been aptly described, as opposed 
to the changing area over which they are present.

The veteran underwent VA skin examinations in November 2003 
and April 2005.  She also has submitted a private medical 
record, dated in June 2004, documenting treatment for her 
skin disability.  These records, as well as her personal 
statements, have been considered.  The criteria for an 
initial rating in excess of 10 percent for her skin 
disability have not been met.

In November 2003, the veteran reported that her skin 
disabilities caused her to itch constantly.  She denied 
systemic manifestations.  She was noted to be using a topical 
corticosteroid for her pruritic symptoms.  On examination, 
she had coin shaped eczematous patches on her fingers.  She 
also had a small patch on her left arm and another on her 
neck.  The examiner indicated that the disability affected 
less than 10 percent of the veteran's total body surface. 

A June 2004 private treatment record noted that the veteran's 
prescription for Protopic, a topical corticosteroid, was to 
be continued, for her itching.  Patches were noted on her 
neck, as well as her bilateral upper and lower extremities.  

The veteran's April 2005 VA examination revealed a continued 
problem with itching and shedding, affecting the veteran's 
face, hands, and neck.  Referable to the diagnosis of eczema, 
it was estimated that 8 percent of the veteran's whole body, 
and 5 percent of the exposed areas, was affected.  Referable 
to the diagnosis of sarcoid lesions, an estimated 1 percent 
of the veteran's whole body, and 1 percent of her exposed 
areas, was found to be affected.  

These findings do not warrant a rating in excess of 10 
percent.  The evidence does not show that 20 percent or more 
of the veteran's body is affected by her skin disabilities.  
Additionally, while the clinical records confirm that the 
veteran has prescriptions for various topical 
corticosteroids, there is no evidence of systemic 
corticosteroid therapy.  "Systemic" is a medical term 
relating to the entire organism or body.  See Stedman's 
Medical Dictionary, 27th Ed.,  1780, (c) 2000.  Systemic 
medication is oral medication, delivered through the 
bloodstream to treat the entire system.  The veteran's skin 
disability has not required use of such systemic 
corticosteroid therapy.  Furthermore, as the veteran's skin 
disability has remained relatively static during the course 
of the appeal, staged ratings are inappropriate.  See 
Fenderson v. West, supra.  As such, the 10 percent rating, 
and no higher, is appropriate.  


ORDER

An initial evaluation in excess of 30 percent for panic 
disorder with agoraphobia and generalized anxiety disorder is 
denied.

An initial evaluation in excess of 10 percent for co-existing 
skin disabilities of eczema and sarcoid lesions is denied.


REMAND

In January 2005, the veteran filed a VA Form 9, Substantive 
Appeal, on which she raised the issue of the rating assigned 
to her service-connected anemia in the February 2004 rating 
decision on appeal.  In March 2005, the AOJ notified her that 
the Form 9 was accepted as her timely notice of disagreement 
with the February 2004 rating decision on the assignment of a 
noncompensable rating for anemia.  To date, the AOJ has not 
issued a statement of the case on this issue.  An unprocessed 
notice of disagreement should be remanded, not referred, to 
the RO for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  A statement of the case 
should be provided on this issue.  38 C.F.R. § 19.26 (2007).

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

A statement of the case with respect to 
the claim for a higher initial rating for 
anemia should be provided.  The veteran 
and her representative should be advised 
of the requirement for filing a 
substantive appeal within 60 days of the 
mailing.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


